DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Claims 1, 7-11, 17-20 and 51 are pending.

Response to Arguments
Applicant’s arguments, filed 1/26/2022 have been fully considered and are persuasive. All previous objections and rejections have been withdrawn.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


11.	(Currently Amended) A system for intelligent display of content, comprising:
a camera of a computing device configured to capture an image of one or more faces, the one or more faces comprising a face of a user of the computing device;
a display;
a memory configured to store a rule: 
permitting the presentation of content via the computing device in response to detecting that at least one portion of the face of the user of the computing device is directed toward the display and detecting that the captured image lacks any face of a bystander directed toward the display; and 
blocking the presentation of the content via the computing device in response to detecting that no portion of the face of the user of the computing device is directed toward the display or detecting that the captured image comprises the face of a bystander directed toward the display; and
control circuitry configured to:
determine, based on the captured image, whether at least one portion of the one or more faces is directed toward the display;
retrieve the rule from the memory; and
based on the rule and whether at least one portion of the one or more faces is directed toward the display:
in response to detecting that at least one portion of the face of the user of the computing device is directed toward the display and detecting that the captured image lacks any face of a bystander directed toward the display; and
block the presentation of content in response to detecting that no portion of the face of the user of the computing device is directed toward the display or detecting that the captured image comprises the face of a bystander directed toward the display.

51.	(Currently Amended) A non-transitory computer readable medium having stored thereon computer instructions that, when executed by control circuitry, causes the control circuitry to:
capture an image of one of more faces via a camera of a computing device, the one or more faces comprising a face of a user of the computing device;
determine, based on the captured image, whether at least one portion of the one or more faces is directed toward a display of the computing device;
retrieve, from a memory, a rule: 
permitting the presentation of content via the computing device in response to detecting that at least one portion of the face of the user of the computing device is directed toward the display and detecting that the captured image lacks any face of a bystander directed toward the display, and 
blocking the presentation of the content via the computing device in response to detecting that no portion of the face of the user of the computing device is directed toward the display or detecting that the captured image comprises the face of a bystander directed toward the display; and
based on the rule and whether at least one portion of the one or more faces is directed toward the display:
in response to detecting that at least one portion of the face of the user of the computing device is directed toward the display and detecting that the captured image lacks any face of a bystander directed toward the display; and
block the presentation of the content via the computing device in response to detecting that no portion of the face of the user of the computing device is directed toward the display or detecting that the captured image comprises the face of a bystander directed toward the display.

Allowable Subject Matter
The claims 1, 7-11, 17-20 and 51 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 1/26/2022 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210303717 A1, "Live data viewing security", by Neves, teaches utilizing an authentication process to authenticate the user to view protected data and an image monitoring process to monitor the field of view of the image detection component. When a user requests access to the protected data, the authentication process is activated. After a user is authenticated, the data may be displayed and an image monitoring process is activated and may use the image detection component to monitor the field of view to determine whether the user is actively viewing the data or that an additional person is in the field of view. When either event is detected, the protected data is concealed at the display of the user device.
US 20100205667 A1, "Video-Based Privacy Supporting System", by Anderson, teaches regulating the interaction between a computer and a user of said computer based on the environment of said computer and said user, said method comprising obtaining facial recognition data from an image sensor device configured to collect facial recognition data, said sensor device being configured to communicate said facial recognition data to a security processor, and passing said facial recognition data to said security processor; receiving user security parameters from a user security parameter database including data encoding security parameters associated with said user at said security processor; and using said security processor to least partially control the operation of at least one of a data input device and a data output device connected with said computer in response to said facial recognition data and said security parameters associated with said user.
US 9672387 B2, "Operating a display of a user equipment", by Thörn, teaches avoiding that a user who has no permission to look at a certain object, which is to be displayed on the display, can see the object.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493